In the
                           Missouri Court of Appeals
                                     Western District

                                                   
 IN RE THE MATTER OF B.S.-S.,                      
 A MINOR CHILD BY HIS NEXT                            WD83294
 FRIEND, GABRIEL S. SNOWDEN, AND
 GABRIEL S. SNOWDEN,                                  OPINION FILED:
 INDIVIDUALLY,                                     
                                                      June 30, 2020
                            Respondent,            
                                                   
 v.                                                
                                                   
 REBECCA ANN CALLAHAN,                             
                                                   
                             Appellant.            
                                                   


                   Appeal from the Circuit Court of Clay County, Missouri
                         The Honorable Timothy Jon Flook, Judge

                                   Before Division One:
        Lisa White Hardwick, P.J., Cynthia L. Martin, and Thomas N. Chapman, JJ.


       Rebecca Callahan appeals the judgment of the Circuit Court of Clay County, Missouri,

granting Gabriel Snowden’s “Motion to Modify Judgment Declaring Paternity, Parenting Time

and Child Support.” She argues that the circuit court erred in striking her pleadings and

prohibiting her from offering evidence at the modification trial. She argues further that the

circuit court erred in admitting certain medical records as exhibits at the trial. Finding no error,

we affirm.
                                        Facts & Procedural Background

           B.S.-S. is the minor child of Benjamin Snowden (Father) and Rebecca Callahan

(Mother). In January 2017, the Circuit Court of Clay County, Missouri entered a Judgment of

Paternity, Parenting Time and Child Support (original judgment),1 declaring Father to be the

natural parent of B.S.-S. and granting joint legal and physical custody of the minor child to

Father and Mother. Father was also ordered to pay child support in the amount of $475.00 per

month and to provide health insurance for B.S.-S.

           In March 2018, Father filed a “Motion to Modify Judgment Declaring Paternity,

Parenting Time and Child Support.” In his motion, he alleged that Mother had refused to allow

Father his court-ordered parenting time, that Mother was a drug user and was residing in a drug

house, and that Mother had falsely accused him of abusing B.S.-S. He requested sole legal and

physical custody of the parties’ child and asked the court to order Mother to pay child support.

The same day, Father also filed a Motion for Family Access Order, indicating that Mother had

persistently refused to allow him parenting time in contravention of the original judgment.2 In

May 2018, Mother filed a Motion for Temporary Custody and Supervised Visitation Pendente

Lite, an answer to Father’s modification motion as well as a counter-motion to modify, and a

motion for appointment of a guardian ad litem (GAL). In her counter-motion to modify, Mother

alleged that Father had been investigated for abusing B.S.-S., that he had made only minimal




1
    The original judgment is not included in the record on appeal.
2
  Father’s Motion for Family Access Order indicates that he was to have parenting time with the parties’ child on the
first, third, and fourth Saturday of the month until the following Tuesday; on the second and fifth (if applicable)
Sunday of the month until the following Tuesday; and on holidays in alternating years.

                                                            2
efforts to see the child, and requested sole legal and physical custody. The circuit court

subsequently appointed a GAL for B.S.-S.

       Citing concerns about Mother’s past history with illegal drug use, Father filed a motion

seeking an order from the court requiring her to undergo drug testing in August 2018. He alleged

that in coordination with the GAL, Mother had previously agreed to submit herself to testing

without an order from the circuit court but had failed to do so. The circuit court entered an order

requiring Mother to “present herself to Test Smartly within 48 hours of this Order for a 9 panel

nail testing for illegal drugs, prescription drugs, alcohol and controlled substances.” The order

further provided that if Mother failed to present herself for drug testing, the circuit court would

“presume that the test results would be adverse to her.”

       In September 2018, Father filed a motion for sanctions and to strike Mother’s pleadings

due to her failure to comply with the circuit court’s order for drug testing. In the motion, Father

alleged that Mother had appeared at the Test Smartly facility for testing but that a sample could

not be taken at that time because her fingernails and toenails were not of sufficient length.

Father contended further that Mother had not attempted to arrange another test after her initial

appearance at the testing facility. Father argued that Mother’s failure to comply with the order

for drug testing had hindered his trial preparation and asked the court to strike Mother’s

pleadings and preclude her from presenting evidence at the modification trial.

       The case proceeded to trial in January 2019. At trial, the circuit court began by taking up

Father’s motion for sanctions. The GAL joined in Father’s motion to strike Mother’s pleadings.

In support of his motion, Father presented the testimony of Covet Padara, the coordinator of the

Test Smartly facility. Padara testified that when Mother initially presented to the facility, her

fingernails and toenails were not long enough to take a sample. Padara testified that he

                                                  3
instructed Mother to return when her nails had grown and were not painted. Mother

subsequently returned to the laboratory, but her nails were once again too short to conduct the

test and they were also painted despite Padara’s instruction. Mother was not present for Padara’s

testimony and the transcript reflects that she arrived late for trial, immediately after her counsel

finished arguing against the motion. After receiving Padara’s testimony and hearing the

arguments of counsel, the circuit court ruled as follows:

        THE COURT: All right, if there’s nothing further, I’m going to rule. Court has
        taken up the motion for sanctions. The Court does rule on this motion pursuant to
        the rule on this motion pursuant to Rule 67.03, Rules of Civil Procedures. The
        Court Order to appear for drug testing is a very serious matter. It’s not only a
        matter of discovery; it’s a matter of respecting the Court Order, especially when
        something as serious as the best interest of a trial [sic] may be involved. Failure to
        do so over a long period of time based on the evidence that I have, that failure to
        do so was without just cause. The Court hereby grants the Motion for Sanctions.
        [Mother’s] pleadings are stricken. And adverse influence [sic] may be drawn from
        the failure to submit to drug testing within compliance of the Court Order, and
        [Mother] is prohibited from introducing evidence at trial.
                With that, [Mother] is capable of - - counsel may cross examine and make
        objections on evidentiary matters in [Father’s] case. But outside of that, the Court
        will prohibit introducing evidence in her case-in-chief and on a claim defense
        [sic].

        Father then testified in support of his motion to modify. He stated that although the

circuit court had awarded the parties joint legal custody, he had not been consulted regarding

important medical, educational, and childcare decisions involving B.S.-S. Father also testified

regarding Mother’s medical records and records pertaining to an investigation conducted by the

Clay County Children’s Division.3 These records indicated that Mother was using drugs during




3
  Father, Father’s counsel, Mother’s counsel, the GAL, and the Court refer to an investigation and records of “DFS”
and “Children’s Division.” They use these terms for said state agency, without explanation or distinction, and
interchangeably. As pointed out in our discussion of Point II of Mother’s appeal, Mother failed to include these
exhibits in her record on appeal. We interpret these references to be to the Children’s Division of the Missouri
Department of Social Services, and will refer to that agency as “Children’s Division.”

                                                         4
and after she had been pregnant with B.S.-S. Father also indicated that the Children’s Division

investigated an allegation of abuse that Mother had made against Father concerning bruises she

had noticed on B.S.-S.’s backside, legs, and head. Father was later notified that the Children’s

Division terminated the investigation after concluding that the allegation was “unsubstantiated.”

       Father stated that the original judgment provided for a fifty-fifty parenting time schedule.

A series of text messages between Father and Mother were admitted as exhibits at the

modification trial. Father’s testimony indicated that between November 2017 and February

2018, he repeatedly sent text messages to Mother to arrange to pick up B.S.-S. for Father’s court-

ordered parenting time, but that Mother failed to respond. Father also learned that Mother had

relocated to an unknown residence without telling him. He hired two private investigators to

find out where Mother was residing with B.S.-S., but they were unable to locate her. Father then

sent a letter to Mother’s last known address with a notation reading “return service requested.”

The letter was returned to him with Mother’s then-current address. After discovering her new

address, he filed and served Mother with a Motion for Family Access Order. Mother continued

to prevent Father from seeing the parties’ child until October 2018, when Father sought a

temporary restraining order asking the court to place B.S.-S. in his physical custody and prevent

Mother from having any unsupervised contact with the child until “further Order of the Court[.]”

At this time, Father learned that Mother had been evicted from her apartment and that she had

again relocated with the parties’ child without informing him. Upon filing for a temporary




                                                5
restraining order, Father was granted a supervised visit with B.S.-S. after nearly fourteen months

of being denied parenting time by Mother.4

         Father presented his proposed parenting plan as an exhibit at the modification trial. In his

plan, he requested that he be granted sole legal and physical custody of B.S.-S. and proposed that

Mother be allowed supervised visitation for two hours every week. He sought an order

designating his address as the child’s residential address for educational and mailing purposes.

The GAL submitted a proposed parenting plan as well. In her plan, the GAL proposed that

Father be awarded sole legal and physical custody of the parties’ child and that Mother be

granted supervised visitation with B.S.-S. for four hours on alternating Sundays and every

Wednesday for three hours. Both plans provided parenting time for Mother during holidays in

alternating years. Father also submitted a Form 14, requesting that Mother be ordered to pay

child support in the amount of $454.00 per month. Father asked that that court order him to

continue to provide B.S.-S. with health insurance (as was the arrangement under the original

judgment).

         In March 2019, the circuit court entered its judgment of modification. In the judgment,

the circuit court began by addressing Mother’s drug use and her failure to comply with its order

for drug testing. The court observed that Mother was fully apprised that her failure to submit

herself for testing would result in an adverse inference that she would have tested positive for

drugs; that Mother knew her alleged drug use was a core issue affecting the best interests of B.S.-

S.; and that Mother’s violation of the order was “without good cause or excuse” and done with a



4
  Father also testified that his daughter (B.S.-S.’s half-sister) and B.S.-S. have an extremely close relationship and
that the siblings did not see each other at all during the nearly fourteen months that Mother blocked Father’s
parenting time.

                                                           6
“contumacious and deliberate disregard for the authority of the Court.” The court found that

Mother’s disregard of the drug testing order denied Father an opportunity to obtain full and

complete discovery and to prepare for the modification trial. An adverse inference was drawn

against Mother regarding her alleged drug use.

        The circuit court also found that a substantial change in circumstances had occurred since

entry of the original judgment in that, among other things, Mother failed to maintain a stable and

permanent home for B.S.-S.5 Additionally, Mother denied Father custody and parenting time

with the parties’ child for a significant period of time, Mother often arrived late to drop off the

child for Father’s parenting time, and Mother changed residences without providing notice to

Father. The court found that Father had not been allowed to participate in medical and

educational decisions affecting the child, even though the parties had been granted joint legal

custody under the original judgment. The court also observed that Mother alleged Father had

physically abused B.S.-S., that Father credibly denied the allegation at trial, and that a Children’s

Division investigation concluded the allegation was unsubstantiated. The court determined that

Mother had used the Children’s Division investigation to block Father from exercising his court-

ordered parenting time. The court also concluded that Mother was a drug user who had tested

positive for controlled substances according to Children’s Division records and that her failure to

comply with the court-ordered testing indicated that she was still abusing drugs.




5
  In support of this finding, the circuit court noted Father’s testimony that when he finally located Mother’s
residence, he found her outside smoking a cigarette at 4:00 a.m. while B.S.-S. was inside sitting on a couch
(apparently still awake) with two individuals whom Father did not recognize. The court also cited Father’s
testimony that he drove by Mother’s former residence (after she had been evicted) and discovered B.S.-S.’s toys and
other belongings on the curb by a dumpster.

                                                         7
       After considering the statutory factors set forth in § 452.375.2 RSMo 2016, the circuit

court determined that it was in the best interests of B.S.-S. to award Father sole legal and

physical custody and to designate his address as the child’s residential address for educational

and mailing purposes. The circuit court adopted the GAL’s proposed parenting plan, providing

Mother with supervised parenting time for four hours on alternating Sundays and three hours

every Wednesday (as well as parenting time during holidays in alternating years). With regard to

child support, the court accepted Father’s “Exhibit 39,” which set forth his Form 14 calculation

requiring Mother to pay monthly child support in the amount of $454.00.

       Mother filed a “Motion to Vacate, Modify or Amend Judgment or in the Alternative For

New Trial” in April 2019. The circuit court did not rule on Mother’s post-trial motion within 90

days of its filing, and the motion was therefore overruled as a matter of law pursuant to Rule

78.06. This appeal follows.

                                             Discussion

       As in any bench-tried case, our standard of review is governed by Murphy v. Carron, 536
S.W.2d 30, 32 (Mo. 1976). See Frawley v. Frawley, 597 S.W.3d 742, 749 (Mo. App. W.D.

2020). “[W]e must affirm the circuit court’s judgment unless it is unsupported by substantial

evidence, it is against the weight of the evidence, or it erroneously declares or applies the law.”
Id. (citation and internal quotation marks omitted). We construe the evidence and all reasonable

inferences in the light most favorable to the circuit court’s judgment and disregard all contrary

evidence and inferences. Id. Additionally, we defer to the circuit court’s credibility

determinations, recognizing that it “may believe or disbelieve all, part, or none of the testimony

of any witnesses.” Id. (citation omitted).



                                                  8
           In her first point on appeal, Mother asserts that the circuit court erred in entering an order

striking her pleadings and precluding her from presenting evidence as a sanction for failing to

comply with the court’s order for drug testing. “We will not reverse a trial court's sanctions

unless they reflect an abuse of discretion.” Doss v. Brown, 419 S.W.3d 784, 789 (Mo. App. W.D.

2012), as modified (Jan. 20, 2013). “This standard applies both to a determination to strike

pleadings and to a determination to deny the right to present witnesses.” Goodsell v. Noland,

540 S.W.3d 394, 403 (Mo. App. W.D. 2018) (citation omitted). “An evidentiary ruling is an

abuse of discretion only if it is clearly against the logic of the circumstances then before the court

and is so unreasonable and arbitrary that it shocks the sense of justice and indicates a lack of

careful, deliberate consideration.” Frawley, 597 S.W.3d at 752 (citation omitted). “If reasonable

persons may differ as to the propriety of an action taken by the trial court, then there was no

abuse of discretion.” State v. Quick, 334 S.W.3d 603, 609 (Mo. App. W.D. 2011).

           Missouri circuit courts have authority to order a party to a civil action to submit to a

physical examination (in this case, a drug test) under Rule 60.01(a)6:

           (1) In an action in which the mental condition, physical condition, or blood
           relationship of a party, or of an agent or a person in the custody or under the legal
           control of a party, is in controversy, the court in which the action is pending may
           order the party (i) to submit to physical, mental, or blood examinations by
           physicians or other appropriate licensed health care providers or (ii) to produce
           for such examinations such party's agent or the person in such party's custody or
           legal control.

           …

           (3) Any order under this Rule 60.01(a) may be made only on motion for good
           cause shown, upon notice to the person against whom the order is sought and to
           all other parties. Such order shall specify the time, place, manner, conditions,
           scope of, and identity of each person conducting the examination or evaluation.
           …

6
    Rule references are to the Missouri Court Rules (2018).

                                                              9
Rule 61.01(e) authorizes the circuit court to impose specific sanctions when a party fails to

appear for an ordered physical examination:

         (e) Failure to Appear for Physical Examination. If a party fails to obey an order
         directing a physical or mental or blood examination under Rule 60.01, the court
         may, upon motion and reasonable notice to the other parties and all persons
         affected thereby, make such orders in regard to the failure as are just, and among
         others, it may take any action authorized under Rules 61.01(d)(1), (2), and (4). …

Finally, Rule 61.01(d)(1) allows the circuit court to “[e]nter an order … prohibiting the

disobedient party from introducing designated matters in evidence,” while (d)(2) allows the court

to strike the disobedient party’s pleadings as a sanction for failing to comply with an order to

appear for a physical examination.

         Here, the circuit court struck Mother’s pleadings and prohibited her from presenting

evidence at the modification hearing. As best we can tell, Mother’s argument appears to be that

the court’s ruling was erroneous because (1) the decision to strike her pleadings and preclude her

from presenting evidence was disproportionately severe when compared with the discovery

violation, and (2) it deprived the court of necessary evidence pertaining to the best interests of

the parties’ child.7


7
 Mother also seems to argue that by simply appearing at the testing facility, she did in fact comply with the circuit
court’s drug-testing order:

         [Mother] was required to appear at the specific facility and present herself for a sample. The
         record is devoid of any evidence that [Mother] was ordered to do any more than that. The record
         does support through substantial evidence that [Mother] in fact did appear not once but twice.
         While [Father] can complain that [Mother] “cut” her nails to [sic] short or somehow prevented the
         test is irrelevant to the terms of the order.

We find this argument entirely unpersuasive. The drug testing order required Mother to appear at the Test Smartly
facility “for a 9 panel nail testing for illegal drugs, prescription drugs, alcohol and controlled substances.” The
circuit court entered the drug testing order so that Father could obtain discoverable information pertaining to
Mother’s suspected drug use. Mother was therefore required to appear at the facility with her nails in a condition
that an adequate sample could be taken for testing. Even if the order does not include express language to that
effect, the requirement is clearly implicit in its terms. Bishop v. Heartland Chevrolet, Inc., 152 S.W.3d 893, 896
(Mo. App. W.D. 2005) (indicating that a trial court’s order includes that which is “clearly implicit” therein).

                                                          10
         In Whitworth v. Whitworth, the wife filed a Petition for Dissolution of Marriage alleging

that the marriage was irretrievably broken. 878 S.W.2d 479, 480 (Mo. App. W.D. 1994). The

husband answered, denying that the marriage was irretrievably broken and asking the circuit

court to dismiss the wife’s petition and order the parties to participate in marriage counseling.
Id. at 481. The wife then served the husband with interrogatories, seeking (among other things)

information pertaining to his income and expenses. Id. For several months, the husband failed

to return answers to these interrogatories, and the wife filed a motion to compel discovery which

the court granted. Id. The husband continued to ignore the wife’s discovery requests, and the

wife moved the court (under Rule 61.01) to sanction the husband by striking his Answer and

entering a default judgment against him. Id. The court granted the motion and a hearing on the

default judgment was held, which resulted in a judgment dissolving the parties’ marriage. Id.

         On appeal, the husband complained that the circuit court’s order striking his pleadings

was “extreme” and “unjust.” Id. This Court observed that several attempts were made to obtain

the husband’s answers to interrogatories, “but to no avail.” Id. at 482. The Court concluded that

the husband had only himself to blame for the striking of his pleadings and the entry of a default

judgment:

         By his inaction and his failure to make himself available, Husband has
         demonstrated a deliberate disregard for the authority of the court. The trial court
         was within its discretion in striking Husband's Answer and rendering judgment by
         default. … The court's imposition of sanctions against Husband in striking his
         Answer and not allowing him to testify and present evidence was solely the result
         of Husband's evasive behavior and his failure to cooperate with a direct court
         order, and Husband's complaint on appeal is without merit.
Id. at 482-83.


Accordingly, Mother thwarted the facility’s efforts to take a nail sample for testing on two occasions and thereby
violated the circuit court’s drug testing order.

                                                         11
       Similarly, in Doss the mother sought modification of the parties’ existing custody and

child support judgment, as well as emancipation of the parties’ child. 419 S.W.3d at 786. The

father responded, asking the circuit court to deny her requests. Id. The father failed for several

months to respond to the mother’s interrogatories and requests for documents. Id. at 788. The

mother moved to compel discovery, and the circuit court granted the motion. Id. at 789. When

the father still failed to respond, the mother filed a motion for sanctions. Id. At the pretrial

conference, the circuit court entered a scheduling order requiring the parties to submit all

outstanding discovery within two weeks, to update discovery responses as appropriate, and to

complete all remaining discovery by a later date. Id. The court also ordered the parties to attend

mediation. Id. When the father failed to comply with the scheduling order or attend mediation,

the circuit court entered an order striking his pleadings and prohibiting him from presenting any

defense to the mother’s claims. Id.

       On appeal, the husband contended that the circuit court abused its discretion by striking

his pleadings in that “the failure to use less drastic sanctions deprived the court of information

necessary to determine the children's best interests.” Id. at 788. This Court began its analysis by

noting that a circuit “court’s choice as to which sanction promotes the purpose of discovery is a

matter of its discretion.” Id. at 789. We noted further that “[t]he striking of a party's pleadings is

an appropriate sanction when the party's failure to respond to pretrial discovery orders reflects a

contumacious and deliberate disregard for the trial court's authority.” Id. at 790 (citation and

internal quotation marks omitted). Applying these principles to the father’s actions, we found

that he had deliberately disregarded the circuit court’s authority by refusing to supplement his

discovery responses and attend mediation despite a specific instruction from the court that he do

so. Id. Thus, we held that the circuit court did not abuse its discretion when it struck the father’s

                                                  12
pleadings and precluded him from presenting a defense. Id. We further observed that the circuit

court was able to fulfill its statutory duties with regard to the mother’s requested “modifications

and emancipation” based on the evidence presented by the mother alone. Id.

         We find the facts involved in the instant case analogous to those at issue in Whitworth

and Doss. In this matter, Mother tested positive for amphetamines both before and after she gave

birth to B.S.-S. 8 Father’s testimony at the modification trial indicated that Mother had tested

positive for amphetamines in March 2015, immediately after giving birth to B.S.-S. Records

submitted at trial indicated that Mother had been directed to undergo a urinalysis screening as a

result of a Children’s Division investigation involving suspected drug use during her pregnancy.

In an apparent effort to evade such drug testing, on one occasion Mother dropped her urine

sample into the toilet when being tested.

         In his motion for drug testing, Father alleged that Mother had agreed to submit herself for

drug testing without a formal order from the court in July 2018. Consequently, Father submitted

payment information for Mother to undergo testing at Test Smartly later in the month. By

August 2018, Mother had still not appeared at the facility, and Father thus filed a formal motion

seeking an order from the court that she undergo nail follicle testing. The court entered the

requested order twelve days later, clearly advising Mother that her failure to comply would result

in the application of an adverse inference that she would have tested positive for drugs. Mother

did appear at the facility, but her finger and toenails were not of sufficient length to take a


8
  This evidence is derived from Father’s testimony at the modification trial. It appears from the transcript that
Father was reading from Mother’s medical records as well as documents pertaining to a Children’s Division
investigation. These documents were admitted as exhibits at trial but (as will be set forth more fully below) are not
included in the record on appeal. “When an exhibit is not deposited with this Court, ‘the intendment and content of
the exhibit [will be] taken as favorable to the trial court's ruling and as unfavorable to the appellant.’” APAC-
Missouri, Inc. v. Boyer, 420 S.W.3d 651, 657-58 (Mo. App. S.D. 2013) (citation omitted).


                                                         13
sample. The facility coordinator advised her to return at a later date when her nails had grown

out and were not polished. Mother then returned in the fall of 2018, but her nails were once

again too short and had been polished. At the time of trial in January 2019, Mother had not made

any further arrangements with the Test Smartly facility to undergo the court-ordered nail testing.9

         Mother complains that the sanctions order required the court to assess the best interests of

B.S.-S. “with literally only half the case presented.” Like the Doss Court, we would note that

Father’s testimony and exhibits furnished the circuit court with ample evidence to evaluate the

best interests of the parties’ child. Indeed, the circuit court made highly detailed findings with

respect to the best interest factors enumerated in § 452.375.2. In addition, the circuit court

appointed a GAL for B.S.-S., whose role was to serve as “the court's investigative agent, charged

with the same ultimate standard that must ultimately govern the court's decision—i.e., the ‘best

interests of the child.’” State ex rel. Bird v. Weinstock, 864 S.W.2d 376, 384 (Mo. App. E.D.

1993); see also McCreary v. McCreary, 954 S.W.2d 433, 448 (Mo. App. W.D. 1997) (“As their

representative, the guardian ad litem is to stand in the shoes of the children and weigh the factors

as they would weigh them if their judgment was mature.”). In this regard, it is significant that



9
  At trial Mother’s counsel argued, and in her brief on appeal, Mother again asserts that she did undergo a hair test
for the purpose of detecting drugs in her system. The result of this test (which purportedly indicated that Mother
tested negative for drugs) was attached to Mother’s post-trial motion to amend the judgment and was appended to
her brief on appeal. In response, Father argues that Mother did not preserve this sub-argument because she failed to
make an adequate offer of proof at the hearing on the motion for sanctions. The contention is unpreserved for the
additional reason that “[i]t is plainly outside the scope of” his point relied on. See Kissinger v. Am. Family Mut. Ins.
Co., 563 S.W.3d 765, 780 n.10 (Mo. App. W.D. 2018).

Father also contends on appeal that a hair test is not as reliable as a nail follicle test, which is why a nail test was
requested in the first place. In the absence of any expert testimony in the record regarding the efficacy of the
various tests, the circuit court was not in a good position to assess the relative strengths and weaknesses of different
methods of drug-testing, and neither are we. We do observe, however, that the circuit court ordered Mother to
undergo a “9 panel nail testing for illegal drugs, prescription drugs, alcohol and controlled substances[,]” and that
Mother was not at liberty to choose a different drug testing method without obtaining the court’s permission.


                                                           14
the GAL joined in Father’s motion for sanctions. We would note finally that the GAL (who,

again, was charged with advancing the best interests of the parties’ child) proposed a parenting

plan which the circuit court ultimately adopted.

         The trial judge found, and we agree, that Mother’s persistent evasion and inaction in the

face of a specific order from the circuit court represented a deliberate and contumacious

disregard for the authority of the court. The judge found further that Mother’s refusal to provide

complete discovery hindered Father’s trial preparation given that Mother’s suspected drug abuse

was a core issue affecting the best interests of the parties’ child. We afford considerable

deference to the circuit court’s choice as to which sanctions to impose as punishment for a

party’s failure to comply with a discovery order.10 Here, the sanctions imposed by the trial judge

were specifically authorized by Rule 61.01(d)(1)-(2). Mindful of our scope of review, we cannot

say that the court’s decision to strike Mother’s pleadings and prohibit her from presenting

evidence at the modification trial was “clearly against the logic of the circumstances then before

the court” or “so unreasonable and arbitrary that it shocks the sense of justice and indicates a

lack of careful, deliberate consideration.” Frawley, 597 S.W.3d at 752. Point I is denied.11




10
  “The most deferential standard of review, the abuse of discretion standard, severely limits the power of the
appellate court to reverse or otherwise alter the rulings of the lower court.” In re Marriage of Stephens, 954 S.W.2d
672, 678 n.3 (Mo. App. S.D. 1997) (quoting Thomas A. Sheehan, Standard of Review on Appeal, Vol. 53, Journal of
The Missouri Bar, No. 5, p. 281)).
11
   Mother also contends that she “was afforded no opportunity to present witnesses or to testify herself” on the drug-
testing issue. Again, this claim of error is not preserved for our review because it is not fairly encompassed by the
point relied on. See Fessler v. McGovern, 524 S.W.3d 208, 214 n.4 (Mo. App. W.D. 2017). Additionally, we find
nothing in the transcript to support Mother’s assertion. The modification judgment specifically states that Mother
“was not precluded from offering evidence at the sanctions hearing.” The transcript reflects that Mother arrived late
for the trial and while the hearing on Father’s motion for sanctions was in progress. Upon her arrival, the court
stated from the bench, “All right, if there’s nothing further, I’m going to rule.” In other words, the circuit court
indicated that it was prepared to rule on Father’s motion unless the parties wished to present additional arguments or
evidence.

                                                         15
       In her second point, Mother contends that the circuit court erred in admitting as exhibits

certain medical records because the records contained hearsay as well as evidence that existed at

the time of the original judgment (rather than evidence that arose after entry of that judgment).

Whether to admit or exclude evidence is a determination committed to the sound discretion of

the circuit court. Margolis v. Steinberg, 242 S.W.3d 394, 397 (Mo. App. E.D. 2007). The circuit

court’s “evidentiary rulings will not be disturbed absent an abuse of discretion.” Id.

       Here, we are unable to determine whether the circuit court abused its discretion in

admitting the purportedly objectionable exhibits because they have not been included in the

record on appeal. “If original exhibits are necessary to the determination of any point relied on,

they shall be deposited in the appellate court by the appellant.” City of Kansas City v. Cosic, 540
S.W.3d 461, 464 (Mo. App. W.D. 2018) (quoting Rule 81.16(a)). “Where ... exhibits are not

made a part of the record on appeal, such evidentiary omissions will be taken as favorable to the

trial court's ruling and unfavorable to the appeal.” Id. (citation omitted). And where documents

necessary to evaluate a claim of error are not made a part of the record before the Court,

appellate review is impossible. Id. Accordingly, Point II is dismissed.

                                           Conclusion

       The judgment of the circuit court is affirmed.




                                                     /s/Thomas N. Chapman
                                                     Thomas N. Chapman, Judge

All concur.




                                                16